FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 25, 2008 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Incorporation (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 9 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the estimated losses,preliminary quarterly loan portfolio analysis, and preliminarysummary monthly financial data as of and for the period ended March 31, 2008, attached as Exhibits 99.1, 99.2 and 99.3 respectively, which are being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1 Press release dated April 25, 2008 reporting estimated losses at March 31, 2008 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended March 31, 2008 99.3 Preliminary Monthly Financial Data as of and for the period ended March 31, 2008 (Unconsolidated) S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated: April 25, 2008 By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page(s) 99.1 Press release dated April 25, 2008 reporting estimated losses at March 31, 2008 4 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended March 31, 2008 5-7 99.3 Preliminary Monthly Financial Data as of and for the period ended March 31, 2008 8-9 3 EXHIBIT FIRSTFED FINANCIAL CORP. PRESS RELEASE FIRSTFED REPORTS ESTIMATED LOSSES AT MARCH 31, 2008 Los Angeles, California, April 25, 2008 FirstFed Financial Corp. (NYSE-FED), parent company of First Federal Bank of California, today announced that they expect to substantially increase their allowance for single family loan losses at March 31, 2008.The Bank’s total provision for loan losses for the current quarter is expected to be between $140 million and $160 million, resulting in an after-tax operating loss for the quarter of between $65 million and $75 million, or $4.75 to $5.50 per share. Substantially all of the increased provision for loan losses during the first quarter of 2008 relates to the Bank’s single family portfolio. The additional provision for loan losses recorded will result in the allowance for loan losses for the single family portfolio increasing to approximately 5% of the outstanding loan balances, compared with 2.5% at December 31, 2007.Actual charge-offs for the quarter of approximately $29 million are also substantially all related to the single family portfolio.The Bank’s portfolio of multi-family and commercial real estate loans, which are approximately 30% of the total loan portfolio, are not experiencing any significant delinquency or collectability issues, and allowance levels for those loans are not expected to change from the December 31, 2007 levels. The Bank’s decision to substantially increase its estimate oflosses on single family loans is based on both the continuing decline in California real estate prices during the first quarter of 2008 as well as the Bank’s analysis of the rate of delinquency on borrowers whose loan payments reset late in 2007 and in the first quarter of 2008.The Bank was successful in modifying loan terms for borrowers on loan balances of approximately $122 million that were close to their payment reset date.However, the Bank expects that many of the loans affected by payment resets will go through the foreclosure process over the next few quarters. The Bank expects all capital ratios to remain in excess of the levels required to be considered well-capitalized as of March 31, 2008.The Bank’s primary regulator considers an institution to be well-capitalized if its core capital ratio is at least 5% and its risk based capital ratio is 10% or more.We anticipate that our core capital ratio will be approximately 10%, and our risk-based capital ratio will be approximately 19.5%. Because of the high degree of investor interest in the Bank’s credit quality, the Bank is also releasing today, prior to the final completion of the Bank’s first quarter financial statements, the attached quarterly schedules concerning the loan portfolio at March 31, 2008 along with our REO and Loss Mitigation activity for the first quarter.This information is in addition to the bank’s usual monthly report of operations. The projected loan loss expense and estimated operating loss are preliminary and unaudited.The Company expects to issue its quarter end earnings release on Wednesday, April 30, 2008. This news release contains certain forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Act of 1995. These forward-looking statements are subject to various factors, many of which are beyond the Company’s control, which could cause actual results to differ materially from such statements. Such factors include, but are not limited to, the general business environment, interest rate fluctuations that may affect operating margin, changes in laws and regulations affecting the Company’s business, the California real estate market, and competitive conditions in the business and geographic areas in which the Company conducts its business and regulatory actions. In addition, these forward-looking statements are subject to assumptions as to future business strategies and decisions that are subject to change. The Company makes no guarantees or promises regarding future results and assumes no responsibility to update such forward-looking statements. Contact:
